Citation Nr: 0033080	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder 
claimed as jungle rot of the feet, neck, and hands.  

4.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 30 percent rating from August 4, 1998, the date of 
receipt of the veteran's claim, and denied service connection 
for bilateral defective hearing, tinnitus, and a skin 
disorder claimed as jungle rot of the feet, neck, and hands.  

The issues pertaining to service connection for a skin 
condition and tinnitus are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  The veteran does not have a hearing disability for VA 
purposes at present.  

2.  Since service connection was granted, the veteran's PTSD 
is not shown to impair occupational and social functioning 
beyond that contemplated by the 30 percent rating 


CONCLUSIONS OF LAW

1.  Service connection for defective hearing is denied.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).  

2.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Part 4, including 
DC 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaints of 
hearing problems.  On a Report of Medical History for 
separation from service in March 1970, the veteran 
specifically denied any problems with hearing loss, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  On examination, the veteran hearing acuity at the 
frequencies from 500 to 4,000 hertz was zero, bilaterally.  

On his original application for VA compensation benefits 
received in August 1998, the veteran did not report that he 
had any medical treatment for a nervous disorder since his 
discharge from service.  

A letter from the veteran's ex-wife, received in August 1998, 
detailed her experiences with the veteran both before and 
after his return from Vietnam.  She described the veteran's 
difficulties after his discharge from service, including his 
drinking and violent behavior, and the changes in his 
behavior over the past 25 to 30 years.  She noted that the 
veteran was very close to his daughter, and that she believed 
that the birth of his grandson has had a positive impact on 
the veteran's life.  

A psychiatric evaluation from a private physician, J. Sarris, 
M.D., dated in October 1998, indicated that the veteran was 
divorced and lived alone in a trailer-home in upstate New 
York.  The veteran worked in construction for more than 26 
years, before he was laid off in 1997, and now worked as a 
maintenance man in a car dealership.  The veteran reported 
that he drank heavily and was nervous after returning home 
from Vietnam, and that his worst symptoms were in the late 
1970's.  The veteran reported that he did things with his 
brother and that he sees his daughter and grandson two to 
three times a week, but otherwise did not have any friends.  
He watches TV a lot and snowmobiles during the winter.  The 
veteran reported that he is startled by unexpected noise and 
gets nervous at times, but says that he can control his 
nerves.  He still thinks about the soldiers he served with in 
Vietnam, especially the ones who never came back.  Dr. Sarris 
concluded that the veteran suffered from PTSD, manifested by 
anxiety, sleep disturbance, intrusive memories, startled 
response, anger-control problems, paranoia, and social 
isolation.  He noted that on interview, the veteran appeared 
tense and anxious, with nervous mannerisms, stammering 
speech, tearfulness, and difficulty organizing his thoughts.  
Dr. Sarris offered a Global Assessment of Functioning (GAF) 
score of 48.  

On VA psychiatric examination in October 1998, the examiner 
noted the veteran's service history and his experiences after 
returning home from Vietnam.  The veteran reported that he 
began to have serious anxiety problems in 1978 and 1979.  The 
veteran described what appeared to be panic attacks in which 
he feared that he was having a heart attack.  The veteran 
reported that he had not experienced any of these symptoms 
since around 1994.  He still had some generalized anxiety but 
no panic.  The veteran reported that he worked construction 
for 26 years after returning home from service.  The veteran 
is divorced and has a 25-year old daughter who he sees a 
great deal.  The veteran reported that he lived alone in a 
mobile home, and that he had girlfriends in the past but none 
now.  He does not have any close friends and hangs out with 
his brother.  For fun, the veteran reported that he liked to 
hunt and ride his snowmobile.  The veteran stated that he 
still had a tendency to be very nervous but that he does not 
take any medications and has not been in any kind of 
treatment since 1994.  

On examination, the veteran was neatly dressed, and talked a 
fair amount, but was not always to the point.  His affect was 
appropriate, and he was fully oriented.  The veteran could 
recall three objects after ten or fifteen minutes.  The 
examiner indicated that the veteran's experiences in Vietnam 
affected the quality of his life since his discharge from 
service, and that he still had anxiety problems off and on.  
He also indicated that the veteran's relationships with 
people were limited.  The diagnosis was PTSD.  The GAF score 
was 55.  

On authorized VA audiological examination in October 1998, 
the veteran reported a long history of hearing loss.  The 
veteran stated that he believed that his hearing loss began 
at least 10 years ago after a long history of noise exposure.  
He reported exposure to a variety of weapons fire while in 
Vietnam.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
10
10
10
25
30

The average of the right ear was 18 and the average of the 
left ear was 20.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The audiologist concluded that the 
veteran's hearing was within normal limits.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however, remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Analysis
Defective Hearing

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  Entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385, which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (1999).

In the instant case, there is no evidence of a hearing loss 
in service or during the applicable presumptive period.  
Moreover, there is no medical evidence that the veteran has  
hearing loss for VA purposes at present.  He was afforded a 
VA examination postservice, but the examination failed to 
confirm hearing loss for VA purposes.  Thus, given the lack 
of competent clinical evidence showing that the veteran has a 
hearing disability at present, as defined in 38 C.F.R. 
§ 3.385, the claim must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  





PTSD

As noted above, service connection for PTSD was established 
by the RO in December 1998, and 30 percent evaluation was 
assigned, effective from August 4, 1998, the date of receipt 
of the veteran's original claim for service connection.  The 
veteran disagreed with the evaluation assigned and this 
appeal ensued.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the Court 
held that "[w]here entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."  However, in a recent decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  In addition, the VA has a duty to 
acknowledge all regulations which are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. 
§ 4.1 requires that each disability be viewed in relation to 
its history, and that there be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.2 requires that medical reports be interpreted in light 
of the whole-recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  Additional applicable criteria provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran is currently assigned a 30 percent evaluation for 
his service-connected PTSD under Diagnostic Code 9411 which 
provides, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), 
chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events)...............  
30

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (1999).  

Under the criteria above, a rating in excess of 30 percent 
for PTSD based on the medical reports of record is not 
warranted.  At the VA examination, the veteran reported that 
he was a member of a union and has worked in construction for 
26 years.  At a private psychiatric examination later that 
month, the veteran reported that he was employed as a 
maintenance man in a car dealership.  He noted that he was 
laid off of his construction job in November 1997, but failed 
to sign up for additional construction jobs as he was tired 
of working in the industry.  There is no evidence that the 
veteran's employment has been in any way affected by his 
nervous disorder.  He has not alleged any problems with 
reliability or productivity.   

In addition, his affect is appropriate, he was able to recall 
three objects after ten minutes, and while having limited 
social contacts, does manage to keep up and socialize with 
his brother, daughter and grandson.  While the veteran had 
some difficulty organizing his thoughts, there was no 
evidence of a thought disorder or blocking.  The veteran 
denied any panic attacks since 1994, though he reported that 
he tended to have some generalized anxiety without panic.  
The veteran's affect was described as appropriate.  For 
relaxation, the veteran reported that he liked to snowmobile 
and hunt.  In summary, the Board finds that the totality of 
the evidence of record does not indicate that the 
interference of the service-connected PTSD with the veteran's 
ability to work is greater than that contemplated by the 30 
percent rating. 

In so deciding, the Board has noted that the GAF score 
assigned by the veteran's private physician was 48.  This 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job.)  In this 
case, the veteran is able to keep a job, having had the same 
job for many years until he decided to change professions.  
While he may not have friends who are not related to him, he 
does have a friend among a family member; that is, his 
brother.  The GAF score provided by the VA was 55.  This 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
Board finds that the manifestations listed for the GAF of 55 
as noted by the VA is more in keeping with the veteran's 
disability picture.



ORDER

Service connection for bilateral defective hearing is denied.  

A rating in excess of 30 percent for service-connected PTSD 
is denied.  


REMAND

Current criteria provide that the Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement of the benefits.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).  
However, the providing of an examination is not the end of 
the duty to assist.  Inherent in the duty to assist is that 
the examination be adequate.  As to the issue of service 
connection for tinnitus, while an examination was ordered, 
the examiner was not requested to opine as to the 
relationship between any tinnitus and military service.  This 
is necessary to assist the veteran in developing his claim.  
Likewise, the skin examination did not contain an opinion as 
to whether any current skin condition had its onset in 
military service.  This is needed as the veteran was treated 
for a skin condition in service and currently has a skin 
condition.  This establishes some plausibility to his claim.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus and 
a skin condition since military service.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
ear examination to determine whether he 
has tinnitus and whether it is at least 
as likely as not that it had its onset in 
service.  The italicized standard of 
proof should be utilized in formulating a 
response.  The claims folder should be 
made available to the examiner for review 
before the examination. 

3.  The veteran should be afforded a 
dermatological examination.  All 
indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
prior to the examination.  The examiner 
should diagnosis all existing skin 
disabilities.  He/she should also 
determine whether it is at least as 
likely as not that any existing chronic 
skin disorder had its onset during the 
veteran's military service.  The italized 
standard of proof should be utilized in 
formulating a response.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The law requires full compliance with all orders of this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals





 


